889 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Remus MCCRADY, Defendant-Appellant.
No. 89-3996.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge*.

ORDER

2
The defendant, William Remus McCrady, has filed a notice of appeal from guilty verdicts on three counts.  The verdicts he appeals were rendered on September 28, 1989.  On September 29 the defendant was referred for presentence investigation and filed a renewed motion for acquittal.  Sentence has not yet been imposed, and the defendant's motion remains pending.  The notice of appeal was filed on October 30, 1989.


3
Fed.R.App.P. 4(b) provides that a notice of appeal in a criminal action must be filed within ten days from the entry of judgment.  The final judgment for purposes of 28 U.S.C. Sec. 1291 in a criminal proceeding is the sentence.    Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  Since sentence has not yet been imposed this appeal is premature.


4
It is therefore ORDERED that this appeal is dismissed sua sponte without prejudice to the defendant's right to file a timely appeal following the final judgment.  Rule 9(b), Sixth Circuit Local Rules.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation